Per Curiam.
This is an appeal from an order of confirmation. Two questions are discussed in appellant’s brief. The land was appraised at $2,800, and it is contended that this valuation was too low. One witness on behalf of the landowner testified that the property was fairly worth $3,200, but this testimony was not sufficient to overthrow the appraisement. There is no merit in the first objection; and the second, which is that the deputy sheriff had no authority to make the appraisement and sale, is equally groundless.
The order is
Affirmed.